DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. On p. 7, Applicant cites para. [0121] of the specification as having support for the claim amendments and argues on p. 8 that the prior art lacks the feature of activating/selecting any combination of electrodes according to Applicant’s para. [0121]. However, the recitation of activating the electrodes in any combination (as recited in amended claims 1 and 28) is not distinct over Maor’s teaching. Applicant argues that the invention is different from Maor’s activating electrodes one pair at a time (p. 8), but then the support provided is that different pairs of wires are activated (p. 8, citing para. [0121]), so Examiner fails to see how this is different from Maor’s energizing different pairs of electrodes near/adjacent the stenosis for a desired electrical field effect (para. 0103). Maor teaches in para. 0103 - “[t]he electrodes can be electrically energized one pair at a time and selectively switched to cover all four pairs”. Because one pair is a combination of electrodes, this falls within the claim scope of “any combination” as recited in claims 1 and 28. Examiner maintains that Maor teaches the claimed methods. 
However, the amendment to the apparatus claims do distinguish the invention over this teaching of Maor. Since the apparatus (independent claim 15) does require that the electrodes are individually controllable (“capable of being activated in any combination”), then the previous rejection under 35 USC 102(b) in view of Maor, as applied to the rejection of claims 15 (and dependent claims 35-37) is withdrawn. Under further consideration, a new rejection of the apparatus claims is made in view of Maor and Salahieh et al (US 2012/0071870 A1), necessitated by amendment.
Regarding the amendment of “near a stenosis” to “adjacent a stenosis” throughout the claims, under the broadest reasonable interpretation, this is interpreted to mean the same as the previous recitation of “near a stenosis”, so the amendment has not altered the previous interpretation of electrodes being near or next to a stenosis.
The nonstatutory double patenting rejection in view of U.S. Patent No. 10,702,326 has been withdrawn, due to the terminal disclaimer that was filed on 07/11/2022.
Terminal Disclaimer
The terminal disclaimer filed on 07/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,702,326 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 28, and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent Claims 1 and 28 each recite methods of “applying electrical pulses to” (claim 1) or “selecting” (claim 28) any combination of electrodes, but it is indefinite whether the methods require merely a step of applying/selecting “any combination” of electrodes (as the plain language of the claims suggest), or whether this requires the method step of using a system capable of applying/selecting “any combination of electrodes”, which would require different claim language(s) than presently recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5-8, 28, and 38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Maor et al (US 2009/0248012 A1, hereinafter “Maor”, previously cited).
Regarding claim 1, Maor shows a method of treating a stenosis (para. 0009), comprising inserting a balloon catheter with circumferentially spaced electrodes (Fig. 1A and para. 0082 show balloon catheter 10, with electrodes 25 and 27; Fig. 18D shows balloon catheter 441, with electrodes 443 and 445; positioning and expanding the balloon (Fig. 2 and para. 0085 show balloon 19 of balloon catheter 10 in an expanded state; Figs. 8A and 8B show the balloon in an expanded and deflated state, respectively; Fig. 16 shows the method of inflating the balloon “209” before applying electrical pulses “211”) to bring one or more of the electrodes adjacent a stenosis to be treated (para. 0094 describes that expanding the balloon causes the electrodes surrounding the balloon to come into contact with the area to be treated; Figs. 17A-17E show the method of inflating the balloon to dilate the treatment site and bring the electrodes into contact with the area to be treated, and para. 0122 describes the electrodes contacting the stenotic region “505”); and applying electrical pulses to less than all of the electrodes (para. 0103 describes selectively activating electrodes one pair at a time, which under the broadest reasonable interpretation shows selectively applying electrical pulses to any combination but less than all of the electrodes, one pair at a time, for the desired electrical field effect) according to a determination of which electrodes are near the stenosis (this “determination” step has not been defined in any meaningful way to preclude ensuring all of the electrodes of the balloon catheter are near the stenosis, and under the broadest reasonable interpretation, the step of determining that the electrodes are near the stenosis may be shown by para. 0122-0123, which describe positioning and expanding the balloon in a stenotic region to bring the electrodes into contact with the stenotic region, and upon this contact being made, then electrical pulses are delivered to said electrodes now adjacent said stenotic region), the pulses being applied in a manner sufficient to induce irreversible electroporation (IRE) of cells of the stenosis (paras. 0075 and 0081 describe selective application of the electrical energy to cause IRE, of cells of the stenosis, paras. 0076-0077; para. 0093-0094 describe the electrical field only treats the vessel wall; para. 0123-0126 describe electrical pulses applied to the electrodes in the stenotic region “505” sufficient to induce non-thermal IRE).
Regarding claim 2, Maor shows wherein the applying of the electrical pulses includes controlling a switch to select at least one electrode to which the electrical pulses are not to be applied (para. 0103 describes switching to selectively energize one pair of electrodes at a time).
Regarding claim 3, Maor shows wherein one or more of the electrodes are electrically independent of other electrodes (since they are energizeable one pair at a time, para. 0103).
Regarding claim 5, Maor shows further comprising determining at least one individualized electrical parameter for a pair of electrodes adjacent the stenosis (para. 0103, wherein the individualized electrical parameter is polarity; para. 0120, wherein the individualized electrical parameter may be the number of electrical pulses, or the electrical field distribution, or the frequency, etc. to achieve the desired electrical field for IRE, wherein an individualized electrical parameter may be calibrated, para. 0121 to obtain the desired electrical field for IRE).
Regarding claim 6, Maor shows wherein at least one electrical pulse is applied with a pulse duration of from 1 µs to 1 ms (paras. 0081, 0132, 0147, and 0168 – 100 µs; para. 0120 – 20-100 µs; p. 18, claim 8 – 50 to 200 ms).
Regarding claim 7, Maor shows wherein from 1 to 10,000 electrical pulses are applied (paras. 0081, 0132, 0147, and 0168– a sequence of 10 pulses; para. 0120 – 10 to 500 pulses; para. 0171 – 90 pulses; p. 18, claim 9 – 5 to 20 pulses).
Regarding claim 8, Maor shows wherein at least one electrical pulse is applied with a voltage having an amplitude of from 5 V to 5,000 V (para. 0120 – 100 to 3,000 V; paras. 0132 and 0147 – 115 V).
Regarding claim 28, Maor shows a method for treating a lesion by IRE (para. 0004, 0009), comprising positioning a plurality of elongated electrodes disposed lengthwise and circumferentially spaced a selected distance from one another at a target lesion (Figs. 17A-17D); selecting electrodes among the plurality of electrodes for administering the electrical pulses based on which electrodes are adjacent the target lesion (para. 0122-0123, which describe positioning and expanding a balloon 19 of catheter 10 in a stenotic lesion region to bring the electrodes into contact with the stenotic lesion region, and upon this contact being made, then electrical pulses are delivered to said electrodes now near said stenotic lesion region; para. 0103 describing selectively energizing electrode pairs to create a desired electrical field effect to treat the stenosis, wherein under the broadest reasonable interpretation this shows selecting any combination of electrodes among the plurality of electrodes, one pair at a time, to create the desired electrical field effect); and administering the plurality of electrical pulses through only the selected electrodes to the target lesion in an amount which is sufficient to induce IRE of cells of the target lesion (Fig. 16, step “211”; paras. 0120-0124, 0127).
Regarding claim 38, Maor shows wherein the administering of the electrical pulses comprises sequentially activating different pairs of electrodes (para. 0103 - selectively energize one pair of electrodes at a time, therefore sequentially).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maor.
Regarding claim 40, Maor shows wherein the administering of the electrical pulses comprises calibrating the voltage to obtain the desired electrical field for the effect of non-thermal IRE (para. 0121). Since Maor shows selectively activating electrodes one pair at a time (para. 0131), and since Maor shows calibrating voltage parameters to obtain the desired IRE effect, and it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), it would have been obvious to one having ordinary skill in the art at the time of invention to have calibrated the voltage to the selective activation of electrode pairs, to include applying a different voltage to different pairs of electrodes, to obtain the desired electrical field as the electrode pairs are being activated to achieve the desired IRE.

Claims 4 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maor in view of Steinke et al (US 2008/0262489 A1, hereinafter “Steinke”, previously cited).
	Regarding claim 4, Maor shows the method of claim 3 above. Maor’s method shows positioning all of the electrodes at the stenosis site and outputting electrical pulses to said electrodes (Figs. 16, 17A-17D), wherein the output may be selectively activating the electrodes one pair at a time (para. 0103). Maor lacks showing wherein the applying of the electrical pulses includes controlling a switch to output the electrical pulses to only those electrodes that are adjacent the stenosis, in the case that not all electrodes are adjacent the stenosis. Steinke teaches a similar method of using circumferentially spaced electrodes (Fig. 4, para. 0124) to treat stenosis (in particular, restenosis, para. 0079), wherein the electrodes are positioned at a determined stenosis site and selectively energized to treat the stenosis there (para. 0107), wherein the selective energy delivery is controlled by a switch (para. 0108), in order to effectively steer the energy delivery to individual electrodes and treat the target site at the electrodes individually switched on. It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the combination to include a switch as taught by Steinke, for the purpose of selecting individual electrodes determined at the stenosis site for targeted energy delivery at the determined stenosis site.
Regarding claim 39, Maor shows the method of claim 28 above. Maor’s method shows positioning all of the electrodes at the stenotic lesion site and outputting electrical pulses to said electrodes (Figs. 16, 17A-17D), wherein the output may be selectively activating the electrodes one pair at a time (para. 0103). Maor lacks showing wherein the applying of the electrical pulses includes controlling a switch to output the electrical pulses to only electrode pairs that are adjacent the target lesion, in the case that not all electrodes are adjacent the stenotic lesion. Steinke teaches a similar method of using circumferentially spaced electrodes (Fig. 4, para. 0124) to treat stenosis (in particular, restenosis, para. 0079), wherein the electrodes are positioned at a determined stenosis site and selectively energized to treat the stenosis there (para. 0107), wherein the selective energy delivery is controlled by a switch (para. 0108), in order to effectively steer the energy delivery to individual electrodes and treat the target site at the electrodes individually switched on. It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the combination to include a switch as taught by Steinke, for the purpose of selecting only electrode pairs that are determined at the stenotic lesion site for targeted energy delivery at the determined stenotic lesion site.

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maor in view of Deem et al (US 2005/0288730 A1, hereinafter “Deem”, previously cited).
Regarding claims 9-10, Maor shows the method of claim 1 above. Maor lacks showing wherein which electrodes are adjacent the stenosis is determined by one or more imaging markers, including a radiopaque marker, disposed adjacent the stenosis. Deem teaches a similar method of using a balloon catheter to treat a tissue site, wherein the method comprises using radiopaque markers to orient the catheter at the desired treatment site (para. 0109, 0112). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method shown by Maor to use radiopaque markers as taught by Deem to assist positioning the electrodes and determine location of the electrodes proximate the treatment site, for the benefit of providing a means for locating the electrodes for ensuring proper positioning of the electrodes so that the correct stenotic region is being targeted for treatment. The motivation for modification is to prevent unnecessary damage to a tissue site due to misplacement of the balloon catheter.

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maor in view of Pearson et al (US 2010/0250209 A1, hereinafter “Pearson”, previously cited).
Regarding claims 11-12, Maor shows the method of claim 1 above. Maor shows that applying electrical pulses at the stenotic region includes monitoring electrical feedback in order to calibrate the electrical pulse parameters to adjust the electrical field for the desired IRE effect (para. 0121). Maor lacks showing that this procedure shows test pulses to determine which electrodes are adjacent the stenosis, in the case that not all electrodes are properly positioned adjacent the stenosis. Pearson teaches the concept of estimating a treatment site by applying test pulses (Abstract; para. 0202-0206), which includes measuring an electrical resistance of tissue cells (para. 0203), and imaging the determined position of electrodes relative to the tissue site (para. 0041, 0046, 0070-0071, 0079-0081, 0218). It would have been obvious to one having ordinary skill in the art at the time of invention to have modified Maor’s monitoring for electrical feedback to include Pearson’s method of applying test pulses to determine electrical resistance of the tissue cells, for the benefit of determining which electrodes are positioned in a desired target site. The motivation for modification would have been to improve the method to ensure proper placement of electrodes at a stenotic region for treatment, by using Pearson’s method of delivering test pulses to provide a graphical representation of where electrodes are located according to feedback of the electrical resistance of the tissue cells where the electrodes are located.

Claims 15 and 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maor in view of Salahieh et al (US 2012/0071870 A1, hereinafter “Salahieh”).
	Regarding claim 15, Maor shows a system comprising a pulse generator programmed to generate electrical pulses (Fig. 16, steps “205” and “207”) in an amount which is sufficient to induce IRE of cells of a stenosis to be treated (para. 0120); a catheter capable of being operatively coupled to the pulse generator (Figs. 17A-17D, catheter 10, para. 0119; para. 0120 describing coupling catheter 10 to the pulse generator for step “205” in Fig. 16); a balloon 19 coupled to the catheter 10 (Figs. 17A-17D); and a plurality of electrodes 42, 44, 47, and 59 positioned and spaced apart along the balloon (Figs. 17A-17D, para. 0120, 0122), the electrodes adapted to receive the electrical pulses from the pulse generator in a manner to irreversibly electroporate cells of the stenosis (Fig. 16, step “211”; para. 0120-0124, 0127), wherein the electrodes are capable of being activated in any combination of pairs, one pair at a time (para. 0103 describes selectively activating electrodes one pair at a time, for the desired electrical field effect). Maor lacks showing individually activatable electrodes. However, it is known in the field of art to have individually controlled and individually activated electrodes.  Salahieh teaches an electrode assembly configured for similar use of IRE (para. 0139), wherein the electrodes are adaptable for the desired use and outcome when targeting energy delivery to tissue, such as shape, surface area, and number of electrodes (Figs. 5A-5F; para. 0130), and the electrodes may be arranged in a pattern to treat stenosis (para. 0130-0131). Different patterns are embodied in Figs. 6A-6D and 12, and the electrodes may also be positioned within a carrier such as a balloon of Fig. 11, to effectively target tissue. Salahieh further teaches that the electrodes are individually connected via individual traces to the energy source so that they are capable of being arranged in the different patterns (para. 0135), and the individual connections provide the benefit of controlling energy delivery to the individual electrodes (para. 0139), thereby teaching that the electrodes are capable of being individually activated in any combination to create the desired burn pattern (para. 0141). It would have been obvious to one having ordinary skill in the art at the time of invention to have modified Maor’s capability of activating electrode pairs in any combination in view of Salahieh’s capability of activating individual electrodes in any combination, by expressly modifying the electrodes so that they are individually connected to the energy source for more precise energy transmission to the individual electrodes (Salahieh – para. 0141). The modification would provide Salahieh’s taught benefit of controlling how energy is delivered to individual electrodes in order to beneficially control the desired burn pattern for IRE of the stenosis (Salahieh – para. 0141).
	Regarding claim 35, the combination of Maor and Salahieh renders obvious the invention of claim 15. Maor further shows wherein the plurality of electrodes are circumferentially spaced from one another (Figs. 2, 4A-4B. 7A-7B, 8A-8B, 9, 17B). It would have been obvious to one having ordinary skill in the art at the time of invention to maintain this arrangement after the modification, to control the desired burn pattern for IRE of the stenosis.
	Regarding claim 36, the combination of Maor and Salahieh renders obvious the invention of claim 15. Maor further shows wherein the pulse generator is configured to generate the electrical pulses using pairs of the plurality of electrodes (Fig. 16, steps 205-211; para. 0103 describes switching to selectively energize one pair of electrodes at a time). Since the modification in view of Salahieh renders obvious controlling activation of individual electrodes to control the desired burn pattern, it would have been obvious to one having ordinary skill in the art at the time of invention to include selection in any pattern or combination, including pairs of electrodes.
	Regarding claim 37, the combination of Maor and Salahieh renders obvious the invention of claim 15. Maor further shows wherein the pulse generator is configured to provide for an electric field distribution ranging from about 5 to about 5,000 V/cm (paras. 0081, 0132, 0147, and 0168 – 3,800 V/cm and p. 18, claim 20 shows 3,800 V/cm; para. 0169 – 2,500 V/cm; para. 0171 – 1,750 V/cm or 875 V/cm; p. 18, claim 18 – 2,000 to 6,000 V/cm overlaps with the claimed range, wherein 2,000 to 5,000 V/cm is included in the claimed range). It would have been obvious to one having ordinary skill in the art at the time of invention to include Maor’s energy delivery parameters after the modification, to control the desired burn pattern for IRE of the stenosis.


Conclusion
Applicant's amendment necessitated the further explanations and citations presented in this Office action, to address the amended claim language of the method claims while maintaining the rejection in view of the prior art. Applicant’s amendment to the apparatus claims necessitated a new rejection in view of the changed feature activated electrodes. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792